Citation Nr: 0212646	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel








INTRODUCTION

The veteran served as a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States 
from December 1941 to September 1942, and from May 1945 to 
June 1946.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In the February 1999 rating, the RO denied entitlement to 
Dependency and Indemnity Compensation (DIC) based on service 
connection for the cause of the veteran's death, benefits 
based on the provisions of 38 U.S.C.A. § 1318, and 
eligibility to Dependents' Educational Assistance.  The 
appellant submitted a notice of disagreement only with regard 
to the denial of service connection for the cause of the 
veteran's death and that is the only issue certified for 
appellate consideration.  

In a February 2000 statement, the appellant raised the issue 
of entitlement to pension benefits as the veteran's surviving 
spouse.  This claim has not been adjudicated and is referred 
to the RO for adjudication.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran died in November 1995; the certificate of 
death noted the cause of death as pneumonia due to 
Alzheimer's disease.

3.  During his lifetime the veteran was not service-connected 
for any disability.  

3.  Alzheimer's disease and pneumonia are not related to 
service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been notified of 
the requirements for the benefit sought on appeal, the 
evidence necessary to substantiate her claim, and the basis 
of the RO's decisions with respect to her claim.  The 
veteran's service medical records have been associated with 
the claims file.  

The U.S. Court of Appeals for Veterans Claims has addressed 
the duty to notify requirements of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186 (2002).  In this instance, 
in a January 2001 notice from the RO to the appellant, the RO 
noted that VA would make a reasonable effort to assist the 
appellant in obtaining evidence she identified as being 
relevant to her claim, including medical records.  In a June 
2002 supplemental statement of the case (SSOC), the RO 
informed the appellant that her claim was denied because the 
evidence of record failed to establish that a service-
connected disability caused or contributed substantially or 
materially to the cause of the veteran's death.  In the SSOC, 
the RO noted the relevant provisions of the VCAA to include 
that provision with respect to VA's duty for obtaining 
relevant records.  

With respect to obtaining relevant records, the Board notes 
that the RO has obtained all medical records identified by 
the appellant as being relevant to her claim.  She has not 
otherwise submitted or requested that the RO obtain 
additional medical evidence.  Furthermore, the Board has not 
identified any additional evidence that needs to be obtained.  
As such, the duty of the Secretary to inform the appellant of 
which evidence, if any, will be obtained by the claimant, and 
which evidence, if any, will be obtained by VA, has been 
accomplished.  

The Board is also cognizant that the VCAA requires that the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d).  In this case no medical 
opinion has been obtained.  The Board notes that there is no 
indication that the disabilities that resulted in the 
veteran's death are related to his active service.  The 
appellant is not competent to express an opinion as to the 
medical cause of those disabilities that caused the veteran's 
death.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Since 
there is nothing to indicate that such disabilities are 
related to service, the Board concludes that a medical 
opinion is not necessary.

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the appellant in substantiating her 
claim.  Therefore, the Board will address the merits of the 
appellant's claim.  

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).  

Analysis

Initially, the Board wishes to recognize that the veteran was 
a prisoner of war (POW) of the Japanese government from April 
1942 to September 1942 during World War II.  As revealed in 
statements from the veteran, it is evident that he endured 
extreme deprivation and hardship.  

In reviewing the evidence of record, the Board notes that 
there are no medical records associated with the veteran's 
service.  The veteran signed processing affidavits document 
that he incurred no wounds or illnesses during his periods of 
service.  

Post service medical reports from private Philippine 
physicians, dated from 1954 through 1957, note treatment of 
the veteran for chronic bronchitis, pulmonary tuberculosis, 
and asthma.  In addition, the veteran submitted to the RO the 
statement of Alberto V. Geronimo, M.D., dated in June 1960, 
along with a chest X-ray film that was made in February 1950.  
Dr. Geronimo reported that the film revealed evidence of 
nodular densities in the right lung.  A VA physician, upon 
reviewing the film, reportedly found it to be not of 
satisfactory technical quality.  A chest X-ray film 
undertaken in May 1946 was also reviewed by the same VA 
physician and found to be within normal limits.  

VA examinations of the veteran have revealed essentially 
normal findings with respect to both psychiatric and 
pulmonary functioning.  In particular, in January 1975, a 
chest X-ray was reported normal.  No abnormal findings were 
reported on clinical evaluation.  The examiner noted that 
there were no residuals of inhumane treatment as a result of 
the veteran having been a POW.  

A VA examination in January 1986 noted the veteran's 
complaints of chronic cough, and a chest X-ray revealed 
suspicious densities in both apices.  A final report summary, 
dated in March 1986, noted that there was no evidence of the 
current existence of any disabilities resulting from 
nutritional deficits, forced labor, or inhumane treatment 
while the veteran was a POW.  A neuropsychiatric evaluation 
in November 1988 found the veteran to be mentally clear 
without deficits.  

In 1993 and 1994, the veteran was noted to have been treated 
for pneumonia and asthmatic bronchitis.  

Treatment records from Sutter Solano Medical Center, dated in 
November 1995, note the veteran's medical history for various 
problems including strokes, multi-infarct dementia, and 
stroke-associated seizures.  Additionally, the veteran was 
noted to have chronic obstructive lung disease due to years 
of smoking.  During a period of hospitalization, the veteran 
was treated for malnutrition resulting from an inability to 
feed himself due to dementia.  A gastric tube was inserted 
into his stomach.  The veteran was treated for sepsis, and 
Alzheimer's disease first diagnosed "a year or so ago."  

Later in November 1995, the veteran passed away.  The death 
certificate noted the cause of death as pneumonia due to 
Alzheimer's disease.  At the time of the veteran's death, 
service connection had not been established for any 
disability, and consequently no service-connected 
disabilities were listed on the death certificate as a 
contributing or underlying cause of the veteran's death.  

While the appellant has reported that the veteran experienced 
respiratory problems ever since service, a VA examination in 
1975 revealed an essentially normal chest X-ray with normal 
clinical findings.  When COPD was later identified, it was 
attributed to smoking and not to service.  The fatal 
pneumonia was linked to Alzheimer's that was first manifested 
long after service.  Furthermore, the veteran was found 
mentally clear on VA examination in 1988, and there is no 
evidence linking his Alzheimer's disease to service.  

The Board finds that there is no competent medical evidence 
that a service-connected disability caused or was a material 
factor in the production of the veteran's death.  Having 
considered all the evidence, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, and the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

